   8:21-cv-00033-JMG-CRZ Doc # 10 Filed: 04/13/21 Page 1 of 5 - Page ID # 34




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TIMOTHY J. WILEY,

                    Plaintiff,                              8:21CV33

       vs.
                                                       MEMORANDUM
CHRIS LUEBEN, Recreational Therapy                      AND ORDER
Staff; LEON, 2 East Staff; HUNTER,
Staff Supervisor; JAMES, Security
Guard; EDGAR, Security Guard;
COREY, Compliance Specialist; JULIE,
Nurse; JOY JOHNSON, Nurse; KANE,
Treatment Team Member; MIKE, 2 East
Staff; VERLIN, Recreational Staff;
SHERRI, Therapist; RAY P., 2 East
Staff; CHRIS, Security Guard; RAY W.,
2 East Staff; DR. CHE, Doctor;
ANDREW, Doctor; TYLER, Security
Guard; and COLTON, Security Guard,

                    Defendants.


      Plaintiff, a patient at the Norfolk Regional Center (“NRC”), has been given
leave to proceed in forma pauperis. (Filing 5.) The court now conducts an initial
review of Plaintiff’s Complaint to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2).

                       I. SUMMARY OF COMPLAINT

      Plaintiff complains that there are three patients in the NRC who threaten and
harass him and other patients, but the staff rewards them to keep them happy, thereby
endangering his safety. (Filing 1 at CM/ECF p. 7.) In Plaintiff’s Motion for
Amended Complaint, which the court will treat as supplemental to Plaintiff’s
   8:21-cv-00033-JMG-CRZ Doc # 10 Filed: 04/13/21 Page 2 of 5 - Page ID # 35




Complaint, Plaintiff alleges that all of the Defendants are part of a treatment team to
whom Plaintiff has reported patient Russell Frost’s threatening and harassing
behavior numerous times since November 2020, but Defendants “did little to nothing
or enforced his behavior with positive privileges.” (Filing 6 at CM/ECF p. 1.)
Plaintiff claims Frost hit him in the head 10 times on January 20, 2021. (Id.) Plaintiff
theorizes that the Defendants “waited and waited and possibly wanted me to get beat
up by Russell Frost because they ‘failed to protect’ my 14th amendment [rights] after
reporting him for . . . threats/harassment.” (Id. p. 2.) Defendants’ handling of Russell
Frost has caused Plaintiff and his fellow patients “to suffer from the code greens and
the response team coming in with riot shields to take care of Russel Frost because if
they don’t ‘Baby’ him he gets very physical.” (Filing 1 at CM/ECF p. 7.)

      Plaintiff sues each Defendant in their individual capacity for $50 million.

               II. LEGAL STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
that fails to state a claim upon which relief may be granted, or that seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.

                                           2
   8:21-cv-00033-JMG-CRZ Doc # 10 Filed: 04/13/21 Page 3 of 5 - Page ID # 36




JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                 III. DISCUSSION

      Plaintiff brings failure-to-protect claims against each Defendant in their
individual capacity.

      “[G]overnment officials have ‘an unquestioned duty to provide reasonable
safety for all residents and personnel within [an] institution’ where people are
involuntarily committed.” Hall v. Ramsey Cty., 801 F.3d 912, 918 (8th Cir. 2015)
(quoting Youngberg v. Romeo, 457 U.S. 307, 324 (1982)). “Although an
involuntarily committed patient of a state hospital is not a prisoner per se, his
confinement is subject to the same safety and security concerns as that of a prisoner.”
Revels v. Vincenz, 382 F.3d 870, 874 (8th Cir. 2004).

       It is well established that the Eighth Amendment “requires prison officials to
‘take reasonable measures to guarantee’ inmate safety by protecting them from
attacks by other prisoners.” Young v. Selk, 508 F.3d 868, 871 (8th Cir. 2007) (quoting
Farmer v. Brennan, 511 U.S. 825, 832 (1994)). “[B]ecause an involuntarily
committed psychiatric patient is confined for treatment rather than incarcerated for
the purpose of punishment following conviction, the Eighth Amendment does not
apply.” Revels, 382 F.3d at 874. Instead, “[t]he rights of patients in psychiatric
hospitals more appropriately arise under the Fourteenth Amendment.” Id. This
distinction makes little difference as a practical matter, however, because the
Fourteenth Amendment provides civilly committed individuals and other detainees
“at least the same level of constitutional protection as the Eighth Amendment.”
Nelson v. Shuffman, 603 F.3d 439, 446 n.3 (8th Cir. 2010) (failure-to-protect claims


                                           3
   8:21-cv-00033-JMG-CRZ Doc # 10 Filed: 04/13/21 Page 4 of 5 - Page ID # 37




brought by detainee living in sex-offender treatment center evaluated under
standards applicable to prisoners’ failure-to-protect claims).

       “Prison officials act unreasonably—thereby violating the Eighth
Amendment—when they are deliberately indifferent to a ‘substantial risk of serious
harm.’” Nelson, 603 F.3d at 446 (quotation marks and citations omitted). To prove
deliberate indifference, an inmate must make two showings: “The first requirement
tests whether, viewed objectively, the deprivation of rights was sufficiently serious.
The second requirement is subjective and requires that the inmate prove that the
prison officials had a ‘sufficiently culpable state of mind.’” Irving v. Dormire, 519
F.3d 441, 446 (8th Cir. 2008) (quoting Farmer, 511 U.S. at 834) (internal citation
omitted). The deprivation is “‘objectively, sufficiently serious,’ [under the first
requirement when] the official’s failure to protect resulted in the inmate being
‘incarcerated under conditions posing a substantial risk of serious harm.’” Young,
508 F.3d at 872 (quoting Farmer, 511 U.S. at 834). “An official is deliberately
indifferent [under the second requirement] if he or she actually knows of the
substantial risk and fails to respond reasonably to it.” Id. at 873 (citing Farmer, 511
U.S. at 844-45).

      Here, Plaintiff alleges that a fellow patient threatened and harassed him, that
such behavior was repeatedly communicated to Defendants, that Defendants either
refused to discipline the fellow patient or “babied” him, and thereafter the fellow
patient hit Plaintiff in the head ten times and is likely to continue such behavior due
to Defendants’ repeated failure to discipline the patient. Liberally construing
Plaintiff’s Complaints, I conclude that Plaintiff has adequately alleged a Fourteenth
Amendment failure-to-protect claim against the Defendants.

       While the court wishes to order service of process on the Defendants, such
service cannot occur unless Plaintiff identifies the first and last names of the
Defendants. Accordingly, Plaintiff will be given leave to file with the court a
Supplemental Complaint containing only the first and last names of each Defendant,
after which the court will order service of the Complaint upon the Defendants.
                                          4
   8:21-cv-00033-JMG-CRZ Doc # 10 Filed: 04/13/21 Page 5 of 5 - Page ID # 38




      IT IS ORDERED:

       1.     Within 30 days of the date of this Memorandum and Order, Plaintiff
shall file a Supplemental Complaint containing only the first and last names of each
Defendant, after which the court will order service of the Complaints upon the
Defendants.

      2.    Plaintiff’s Motion for Amended Complaint (Filing 6) shall be
redocketed as a Supplemental Complaint and shall no longer appear as a pending
motion.

       3.   Plaintiff’s Motion to Provide Proof of Name Change (Filing 9) is
granted, and the Clerk of Court shall change Plaintiff’s name in the caption of this
case from “Timothy J. Wiley” to “Timothy Joseph Carroll.”

      4.   The Clerk of Court shall set a pro se case management deadline as
follows: May 13, 2021—supplemental complaint providing first and last names of
Defendants due.

      DATED this 13th day of April, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         5
